Eberhardt, Judge.
1. The general grounds of the motion for new trial are without merit.
2. Three special grounds, added by amendment, were “disapproved and disallowed” by the trial judge in the order overruling the motion. Thus it would appear that no question based on these is presented for determination. Code Ann. § 70-301; Gunnells v. State, 199 Ga. 486 (1) (34 SE2d 654). However, even if these grounds were considered, it affirmatively appears that they are based upon the admission of evidence to which no objection was made, and for that reason no question is before this court for consideration. Hamilton v. State, 169 Ga. 613, 616 (151 SE 17); Nichols v. State, 111 Ga. App. 699 (1) (143 SE2d 41).

Judgment affirmed.


Nichols, P. J., and Pannell, J., concur.